UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-4384



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


RONALD RAY CROWDER,

                                               Defendant - Appellant.



                               No. 07-4385



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


ORAGAIL CROWDER,

                                               Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-00886-RBH-1; 4:05-cr-00886-RBH-2)


Submitted:    October 24, 2007            Decided:     November 19, 2007
Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Aileen Clare, Assistant Federal Public
Defenders, Florence, South Carolina; Ray Coit Yarborough, Florence,
South Carolina, for Appellants. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Ronald Ray Crowder and his wife, Oragail Crowder, pled

guilty to a single count of bank fraud and aiding and abetting, in

violation of 18 U.S.C. §§ 1344, 2 (2000).          They were sentenced to

46 months and 37 months of imprisonment, respectively.             On appeal,

counsel have filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), in which they state there are no meritorious

issues for appeal, but question whether the district court fully

complied with Fed. R. Crim. P. 11 in accepting the Crowders’ guilty

pleas and whether their sentences are reasonable.           With respect to

the   sentences,   specifically,       the   Crowders   maintain    that    the

district court erred in denying their motions for a downward

departure and/or variance sentence.

           Because the Crowders did not move in the district court

to withdraw their guilty pleas, their challenge to the adequacy of

the Rule 11 hearing is reviewed for plain error.                   See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that

“plain   error   analysis   is   the    proper   standard   for    review    of

forfeited error in the Rule 11 context”).         Our review of the record

leads us to conclude that the district court fully complied with

the mandate of Rule 11 in accepting the Crowders’ guilty pleas.

           At the sentencing hearing, the Crowders acknowledged that

the Guidelines range was properly calculated.           The district court

explicitly treated the Guidelines as advisory, and sentenced the


                                   - 3 -
Crowders after considering the Guidelines range, the 18 U.S.C.A.

§   3553(a)     (West     2000   &     Supp.    2007)    factors,       and      counsel’s

arguments.      Thus, we conclude that the Crowders’ sentences, which

are within the statutory maximum and the Guidelines range, are

reasonable.       United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006); see Rita v. United States, 127 S. Ct. 2456 (2007) (upholding

presumption of reasonableness).

               In accordance with Anders, we have reviewed the entire

record    in    this    case     and    the    issues     raised      in   the     pro   se

supplemental brief and have found no meritorious issues for appeal.

Accordingly, we affirm the judgments of the district court.                             This

court requires that counsel inform their clients, in writing, of

their right to petition the Supreme Court of the United States for

further review.         If the clients request that a petition be filed,

but counsel believe that such a petition would be frivolous, then

counsel     may    move     this       court    for     leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on the clients.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     the    court    and     argument      would      not    aid    the

decisional process.



                                                                                 AFFIRMED




                                          - 4 -